Case 6:20-cv-02228-GAP-GJK Document 17 Filed 02/08/21 Page 1 of 2 PageID 108




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   DORIS FELICIANO-RICKETTS,

                           Plaintiff,

   v.                                                           Case No: 6:20-cv-2228-Orl-31GJK

   LARAMAR MANAGEMENT SERVICES,
   LLC and ORANGE CO. FALCON
   TRACE PARTNERS, LTD,

                           Defendants.


                                               ORDER
          This cause comes before the Court on consideration of a Report and Recommendation issued

   by United States Magistrate Judge Gregory J. Kelly on January 11, 2021, after his sua sponte review

   of the court’s jurisdiction in this case. Judge Kelly recommends that the case be remanded. No

   objections to the report have been filed. Therefore, it is

          ORDERED as follows:

          1.      The Report and Recommendation is CONFIRMED and ADOPTED as part of this

                  Order.

          2.      This case is remanded to the Ninth Judicial Circuit Court in and for Orange County,

                  Florida.
Case 6:20-cv-02228-GAP-GJK Document 17 Filed 02/08/21 Page 2 of 2 PageID 109




          3.     The Clerk is directed to close the case.


          DONE and ORDERED in Chambers, Orlando, Florida on February 8, 2021.




   Copies furnished to:

   United States Magistrate Judge
   Counsel of Record
   Unrepresented Party




                                                  -2-
